Citation Nr: 0112302	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-11 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a compensable rating for residuals of a 
pilonidal cyst.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION


The veteran had active service from December 1956 to October 
1959.

This appeal arises from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that inter alia denied entitlement to 
a compensable rating for postoperative residuals of pilonidal 
cyst.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.  The veteran also 
appealed the disability rating assigned for the right wrist 
disability; however, during the appeal the RO did assign a 
higher rating and the veteran withdrew his appeal of that 
issue.

The veteran has not requested a hearing.  


FINDINGS OF FACT

1.  All relevant evidence has been obtained and no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.

2.  The disability is currently manifested by a well-healed 
pilonidal cyst excision scar with objective evidence of pain 
and tenderness.


CONCLUSION OF LAW

The criteria for a 10 percent schedular rating for residuals 
of a pilonidal cyst excision scar are met during the entire 
appeal period.  38 U.S.C.A. § 1155, 5107 (West 1991); § 5107 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a September 1991 rating decision, the RO established 
service connection for postoperative residuals of a pilonidal 
cyst.  A noncompensable evaluation was assigned on the basis 
of an August 1991 VA examination report that reflected an in-
service excision of pilonidal sinus with a healed scar and no 
other complaint.  

In December 1999, the veteran requested re-evaluation and 
reported that the residuals had increased in severity.  He 
submitted private treatment reports that did not address the 
pilonidal cyst.  

The veteran underwent a VA referral examination in January 
2000.  The examiner noted that the veteran had not had any 
problem with the pilonidal cyst excision until about 1-year 
ago when he noticed increasing discomfort at the operation 
site.  He complained of pain and itching that worsened after 
sitting 20 minutes.  He used Tylenol for relief and denied 
any bleeding, discharge, or ulceration.  The examiner 
reported a well-healed 1/2 inch surgical scar in the sacral 
area.  There was no tenderness around the scar nor its 
surrounding soft tissues or ulceration, disfigurement, or 
sign of inflammation or keloid formation.  The examiner 
concluded that the veteran suffered from residuals of a 
remote past pilonidal cyst operation, which had become a 
nuisance to the veteran.  

In his substantive appeal, the veteran reported that when the 
examiner felt the pilonidal cyst scar it did feel tender to 
him.  





II.  Legal Analysis

The RO has met its duty to assist the veteran in the 
development of the claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By 
virtue of the statement of the case, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran, in fact, it 
appears that all evidence identified by the veteran relative 
to the claim has been obtained and associated with the claims 
folder.  Service medical records were obtained and associated 
with the claims folder, and the National Personnel Records 
Center has indicated that all available records have been 
forwarded.  A VA compensation and pension examination was 
conducted and a copy of the report was associated with the 
file.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  

A compensable rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeat ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2000).

The disability is currently manifested by a well-healed 
pilonidal cyst excision scar with pain, tenderness, and 
itching that has become a nuisance.

Comparing the symptoms attributed to the service-connected 
residuals of a pilonidal cyst, the Board finds that the 
criteria for a 10 percent disability rating under Diagnostic 
Code 7804 are more nearly approximated.  Although the 
examiner stated that there was no tenderness around the scar, 
the examiner did not go so far as to say that the scar was 
asymptomatic; in fact, the examiner reported that the 
symptoms were a "nuisance".  The Board interprets this as 
an objective indication of the pain and tenderness reported 
by the veteran and finds that requirements for a 10 percent 
rating are more nearly approximated.

Ratings higher than 10 percent are available under Diagnostic 
Code 7805 for additional limitation of function; however, 
none has been alleged or reported.  Thus, a rating higher 
than 10 percent is not warranted.

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

A 10 percent evaluation for residuals of a pilonidal cyst is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

